Citation Nr: 1756892	
Decision Date: 12/08/17    Archive Date: 12/15/17

DOCKET NO.  11-11 580	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to a compensable rating for sinus headaches.

2.  Entitlement to a compensable rating for allergic rhinitis.

3.  Entitlement to an increased rating for posttraumatic stress disorder (PTSD), rated as 50 percent disabling from October 8, 2009 through March 15, 2016, and 70 percent disabling thereafter.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

J. Anderson, Counsel


INTRODUCTION

The Veteran served on active duty from January 1987 to January 2007.

This appeal comes before the Board of Veterans' Appeals (Board) from a February 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO). 

In June 2015, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing is of record.

This case was previously before the Board in February 2016 and April 2017,      when it was remanded for additional development.

Subsequent to the most recent supplemental statement of the case (SSOC), the RO associated additional VA treatment records with the claims file.  While those records note ongoing treatment for the Veteran's headaches, allergic rhinitis, and PTSD, the treatment and symptoms documented therein are repetitive of that documented in the VA treatment records considered in the June 2017 SSOC.  Accordingly, there is no prejudice to the Veteran in adjudication of the claims. 

In August 2017, the Board remanded the Veteran's claim for a compensable rating for onychomycosis of the bilateral great toes for further development.  That claim has not been returned to the Board; thus, it will be the subject of a later Board decision, if necessary.




FINDINGS OF FACT

1.  Throughout the pendency of the appeal, the preponderance of the evidence indicates that the Veteran's sinus headaches did not manifest with symptoms that more nearly approximate characteristic prostrating attacks.

2.  Throughout the pendency of the appeal, the preponderance of the evidence indicates that the Veteran's allergic rhinitis did not manifest in greater than 50 percent obstruction of nasal passage on both sides, complete obstruction on one side, or nasal polyps.

3.  From October 8, 2009 through March 15, 2016, the Veteran's PTSD has most closely approximated occupational and social impairment with reduced reliability and productivity.

4.  Since March 16, 2016, the Veteran's PTSD has resulted in no more than occupational and social impairment with deficiencies in most areas.


CONCLUSIONS OF LAW

1.  The criteria for a compensable rating for sinus headaches are not met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. § 4.124a, Diagnostic Code 8100 (2017).

2.  The criteria for a compensable rating for allergic rhinitis are not met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. § 4.97, Diagnostic Code 6522 (2017).

3.  From October 8, 2009 through March 15, 2016, the criteria for a rating in excess of 50 percent for PTSD have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2017).


4.  Since March 16, 2016, the criteria for a rating in excess of 70 percent for PTSD have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA) VA has a duty to notify and assist a claimant in the development of a claim.  VA's duty to notify was satisfied in a November 2009 letter.  See 38 U.S.C. §§ 5102, 5103, 5103A (2012); 38 C.F.R. § 3.159 (2017); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Concerning the duty to assist, the record reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran, including service treatment records, post-service treatment records, Social Security Administration (SSA) records, and VA examination reports.  

The Veteran was afforded a hearing before the undersigned VLJ and a copy of      the transcript is of record.  There is no allegation that the hearing provided to the Veteran was deficient in any way.  Dickens v. McDonald, 814 F.3d 1359 (Fed. Cir. 2016).  

Additionally, the actions requested in the prior remands have been undertaken to the extent possible.  Outstanding VA treatment records, including the requested May 23, 2013 VistA Imaging record, were associated with the claims file, the Veteran was provided VA sinus and headache examinations in March 2016, and the issues were readjudicated in August 2016 and June 2017 SSOCs.  Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)). 
After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Legal Criteria 

Disability ratings are determined by applying the criteria set forth in the VA Schedule of Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C. § 1155 (2012);  38 C.F.R. § 4.1 (2017).  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history. Id. Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating many accurately reflect the elements of disability, 38 C.F.R. § 4.2 (2017); resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3 (2017); where there is a questions as to which of two evaluations apply, assigning a higher of the two where the disability pictures more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7 (2017); and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10 (2017).  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

A claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Thus, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Sinus Headaches

The Veteran's service connected sinus headaches are rated as migraines, which are the only headaches assigned a distinct rating code within the rating schedule.  38 C.F.R. § 4.124a, Diagnostic Code 8100 (2017).  The Board notes that the Veteran's claims for service connection for sinusitis have been denied in rating decisions in 2007 and 2010.  The Veteran did not perfect an appeal of that issue and it not presently before the Board symptomatology from such cannot be considered is evaluating the Veteran's headaches. 38 C.F.R. § 4.14 (the use of manifestations    not resulting from service-connected disability for evaluating a service-connected disability is to be avoided).

A 10 percent rating is assigned for migraines with characterized prostrating attacks averaging 1 in 2 months over the previous several months.  Id.  A 30 percent rating is assigned for migraines with characteristic prostrating attacks occurring on an average once a month over the previous several months. Id. A maximum 50 percent 
rating is assigned for migraines with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  Id.

The rating criteria do not define "prostrating."  Nor is there a definition provided       by the U.S. Court of Appeals for Veterans Claims.  Fenderson v. West, 12 Vet. App. 119 (1999) (in which the Court quotes Diagnostic Code 8100 verbatim but does       not specifically address the matter of what is a prostrating attack.).  According to DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1554 (31st ed. 2007), "prostration" is defined as "extreme exhaustion or powerlessness."  The Veteran asserts that his sinus headaches are more severe than currently rated and that a compensable rating      is warranted. 

The Veteran was afforded a VA examination in December 2009.  The Veteran described his headaches as pain behind both eyes and his forehead.  He indicated that when his headaches occurred, he was able to go to work, but took medication.  He reported that his headaches occurred on average once a month and lasted for approximately one hour.  The examiner noted that the Veteran had decreased activity when he had severe symptoms.  

The Veteran's SSA records note that he claimed he was disabled secondary to, inter alia, headaches.  However, the records, including a September 2012 examination report from Royal Suntomed Medical Group, were silent for any evidence of, treatment for, or reports regarding prostrating headache pain.  

At his June 2015 hearing, the Veteran testified that he experienced headaches and sinus pressure 2-3 times per week.  He noted that they lasted approximately an hour.  He stated that during his headaches he did not "pass out" but he would lie down in a cool area with the lights off.  He noted that during high pollen times, his rhinitis and headaches were so bad that he could not do anything.  

The Veteran was afforded an additional VA headaches examination in March 2016.  The Veteran reported sinus headaches 3-4 times a week and noted that Aleve and vapor rub helped his sinuses.  He described his headaches as pain and discomfort  on both sides of his head and behind his eyes and temples. The examiner indicated that the Veteran did not have characteristic prostrating attacks of migraine or      non-migraine headache pain.  The examiner opined that the Veteran's headache condition did not impact the Veteran's ability to work.  

VA treatment records throughout the pendency of the appeal indicate that the Veteran had a history of migraine, sinus, and tension headaches.  A July 2016 treatment record noted that the Veteran reported that the tramadol he took for his low back pain caused headaches.  While the records generally do not document the symptoms or severity of the Veteran's headaches, they consistently noted that his headaches were stable or doing well.  

The Board acknowledges the Veteran's assertion that he lies down with the lights off when he has headaches and that his headaches are sometimes so bad he could not do anything.  The Veteran is competent to report symptoms such as headache pain.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  Nevertheless, the VA treatment records, VA examination reports, and SSA records do not indicate or otherwise suggest that the Veteran's headaches result in extreme exhaustion or powerlessness, or otherwise more nearly approximate characteristic prostrating attacks, as required for a compensable rating under Diagnostic Code 8100.  To the contrary, the December 2009 examination report indicated that the Veteran was able to work during his headaches.  The September 2012 SSA examination report from Royal Suntomed Medical Group was silent for any reports regarding prostrating headache pain, and the March 2016 examiner opined that the Veteran did not     have characteristic prostrating attacks of migraine or non-migraine headache pain.  Accordingly, the Board finds that the VA examination reports, SSA records, and VA treatment records are more probative regarding the severity of the Veteran's headaches.  

After a review of the evidence of record, the Board finds that the preponderance           of the evidence is against a finding that the Veteran's sinus headaches warrant a compensable disability rating.  While the Veteran used over-the-counter medications for his headaches, including Vicks and Aleve, the ameliorative effects of those medications were not considered in the Board's finding that the Veteran's headaches were not manifested by characteristic prostrating attacks.  See Jones v. Shinseki, 26 Vet. App. 56 (2012).  Additionally, the Board has considered the applicability of      the benefit of the doubt doctrine.  However, as the preponderance of the evidence       is against the Veteran's claim, that doctrine is not applicable in this case.  See 38 U.S.C. § 5107(b) (2012); 38 C.F.R. § 3.102 (2017); Gilbert, 1 Vet. App. at 55-57.

Allergic Rhinitis

The Veteran's allergic rhinitis disability is rated noncompensable under 38 C.F.R. § 4.97, Diagnostic Code 6522 (2017).  A compensable rating of 10 percent is warranted for allergic rhinitis without polyps, but with greater than 50 percent obstruction of nasal passage on both sides or complete obstruction on one side.      Id.  A 30 percent rating is warranted or allergic rhinitis with polyps.  Id.  

The Veteran asserts that his allergic rhinitis is more severe than currently rated and warrants a compensable rating.   As noted above, the Veteran is separately service connected for headaches, and is not service connected for sinusitis.  Symptoms associated with those disabilities cannot be considered in evaluating his rhinitis.     38 C.F.R. § 4.14.

The Veteran was afforded a VA examination in December 2009.  He reported     that he had constant sinus problems. He stated that he had headaches, interference with breathing through his nose, purulent discharge from his nose, pain, and crusting.  He reported receiving antibiotic treatment the last 4-6 weeks for sinus problems as well as treatment with Flonase for his allergies.  He denied hoarseness of the voice or any bone infection.  He reported functional impairment in the form of difficulty with breathing and sleeping.  Upon examination, there was no evidence or observation of nasal obstruction, septum deviation, loss of the nose or ala, nasal polyps, scarring, disfigurement, rhinitis, or sinusitis.  X-rays taken in conjunction with the examination showed no fractures or osseous abnormalities, no deviation 
of the septum, and that the nasal spine of the maxillae was intact and normal.  

A September 2012 examination report from Royal Suntomed Medical Group noted that examination of the Veteran's nose was normal.  

VA treatment records dated throughout the pendency of the appeal indicate that   the Veteran was diagnosed with allergic rhinitis and a history of hypertrophy of the nasal turbinates.  His allergic rhinitis was noted to be well-controlled with Flonase and Loratadine, but treatment records document intermittent nasal congestion, sinus pressure, and discolored nasal drainage. They do no indicate that the Veteran had greater than 50 percent obstruction of nasal passage on both sides, complete obstruction on one side, or nasal polyps

At his June 2015 hearing, the Veteran testified that he treated his allergic rhinitis with over-the-counter medications such as Vicks, Afrin, and warm compresses.    He reported that being in air conditioned areas agitated his rhinitis and that going outside helped and allowed him to breath easier.  However, he noted that his congestion gradually returned once he went inside and his eyes would get puffy.  He stated that he had congestion in his nasal passages and reported that sometimes one or both sides would "clog up."  He noted that when both sides were "shut up" he had to breathe through his mouth and had difficulty eating.  He stated that during high pollen times, his rhinitis and headaches were so bad that he could not do anything.  

The Veteran was afforded an additional VA examination in March 2016.  The Veteran reported enlarged nasal passages and occasional sinus infections.  He noted that his allergic rhinitis was significantly controlled with nasal sprays and Loratadine.  Upon examination, there was no evidence of greater than 50 percent obstruction of the nasal passage on both sides due to rhinitis, no evidence of complete obstruction of either nasal passage due to rhinitis, no evidence of permanent hypertrophy, no evidence of nasal polyps, any granulomatous condition, or bacterial rhinitis.  There were no other pertinent findings or complications.  The examiner opined that the Veteran's allergic rhinitis did not impact his ability to work. 

The Board acknowledges the Veteran's testimony that sometimes one side or both would "clog up" or "shut up."  Nevertheless, the Board finds that the objective medical evidence, specifically, the VA treatment record indicating that the Veteran's allergic rhinitis was doing well and the March 2016 VA examination report indicating that there was no evidence of greater than 50 percent obstruction of the nasal passage on both sides due to rhinitis and no evidence of complete obstruction of either nasal passage due to rhinitis, is more probative.  

After a review of the evidence of record, the Board finds that the preponderance        of the evidence is against a finding that the Veteran's allergic rhinitis warrants a compensable disability rating.  In reaching the above conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in this case.  See 38 U.S.C. § 5107(b) (2012); 38 C.F.R. § 3.102 (2017); Gilbert, 1 Vet. App. at 55-57.

PTSD

The Veteran's PTSD has been rated pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9411 (2017).  

Pursuant to the General Rating Formula for Rating Mental Disorders (General Rating Formula), a 50 percent rating is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory such as, retention of only highly learned material, forgetting to complete tasks; impaired judgment; impaired     abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent rating is warranted when there is objective evidence demonstrating occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to suicidal ideation; obsessional rituals which interfere with routine activities, speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, or effectively; impaired impulse control, such as unprovoked irritability with periods of violence; spatial disorientation, neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances, including work or a work-like setting; and the inability to establish    and maintain effective relationships.  Id.

A maximum 100 percent rating is warranted when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living, including maintenance of minimal personal hygiene; disorientation to time and place; memory loss for names of close relatives, own occupation, or own name.  Id.

The use of the term "such as" in the General Rating Formula demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of symptoms, or their effects, that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  It is not required to find the presence of all, most, or even some, of the enumerated symptoms recited for a particular rating.  Id.  The use of the phrase "such symptoms as," followed by a list of examples, provides guidance as to the severity of the symptoms contemplated for each rating, and permits consideration    of other symptoms particular to each veteran and disorder, and the effect of those symptoms on social and work functioning.  Id.  

In Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013), the Federal Circuit stated that "a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others    of similar severity, frequency, and duration."  It was further noted that "§ 4.130 requires not only the presence of certain symptoms but also that those symptoms have caused occupational and social impairment in most of the referenced areas."  Id. at 118.

The record contains various Global Assessment of Functioning (GAF) scores      that have been assigned by clinicians, which reflect the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.     See Carpenter v. Brown, 8 Vet. App. 240 (1995).  Effective August 4, 2014, VA amended the regulations regarding the evaluation of mental disorders by replacing references to DSM-IV with the fifth edition of the DSM (DSM-5). See 38 C.F.R. 
§ 4.125, amended by 79 Fed. Reg. 45099 (effective Aug. 4, 2014). While DSM-5 does not use the GAF Scale to assess functioning, the DSM-IV was in effect at      the time the GAF scores of record were assigned.  Thus, the Board will consider   the various GAF scores of record in evaluating the Veteran's occupational and social functioning. However, an examiner's classification of the level of psychiatric impairment, by word or by a GAF score, is not determinative of the VA disability 
rating to be assigned. See Carpenter v. Brown, 8 Vet. App. 240 (1995). The percentage evaluation is to be based on all of the evidence that bears on occupational and social impairment.  Id.; see also 38 C.F.R. § 4.126 (2017).

A GAF score between 41-50 reflect serious symptoms, (e.g. suicidal ideation, severe obsessional rituals, frequent shoplifting), or any serious impairment in social, occupational, or school functioning, (e.g., no friends, unable to keep a job). A GAF score of 51-60 represents moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers). A GAF score of 61-70 indicates some mild symptoms (e.g., depressed mood and mild 
insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning     pretty well and has some meaningful interpersonal relationships.

After reviewing the evidence of record, the Board finds that the Veteran's symptoms do not more nearly approximated the criteria for a rating in excess of 50 percent at any time from October 8, 2009 through March 15, 2016.  The Board acknowledges that the Veteran reported some symptoms associated with a higher rating, such as engaging in physical and verbal altercations, intermittent passive suicidal ideation, and occasional hallucinations and obsessive rituals. (See e.g., VA OPT November 2009, July 2012, April 2013; December 2009 QTC examination)  Nevertheless, the evidence does not indicate that his PTSD symptoms resulted in deficiencies in most areas or total occupational or social impairment.  

With regard to the evidence indicating that the Veteran reportedly engaged in physical and verbal altercations and had fleeting suicidal ideation without any   intent or plan, the presence or absence of specific symptoms that correspond to            a particular rating is not dispositive.  38 C.F.R. § 4.130 (2017); Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  Here, the Veteran denied any legal problems associated with his reported fights, and unprovoked episodes of violence have not been shown by the record.  Further, while he did endorse fleeting suicidal ideation without intent or plan in July 2012 and April 2013 treatment records, treatment records shortly thereafter note the Veteran denying such ideation. Indeed, on the April 2013 note, the assigned GAF score of 62 reflects that the examiner did not find suicidal ideation to be impacting the Veteran's functioning.  Subsequent GAF scores in June and August were 65 and 63.  Additionally, the January 2013  SSA mental residual functional capacity assessment from Dr. Ghai, wherein the Veteran endorsed problems with his memory, concentration, ability to complete tasks, follow instructions, and get along with other people, found the Veteran's reported severity of his limitations was not supported on evaluation.   

As noted above, the pertinent issue is the level of occupational and social impairment resulting from the Veteran's symptomatology. In the present case, when the Veteran's disability picture is considered, the frequency, severity, and duration of his symptoms do not rise to the level of more closely approximating the criteria for a 70 percent rating, which requires occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.  Of note, in considering all of the reported symptoms, the VA examiners all noted that overall the Veteran had occupational and social impairment with reduced reliability and productivity or a lesser level of impairment. Specifically, the Veteran was consistently oriented to time, place, and person; he was appropriately dressed and groomed; his thoughts were coherent, logical and goal directed; his speech and behavior were appropriate; his judgment and insight were at worst fair; and he was generally able    to function independently, appropriately, and effectively on his own.  Additionally, the evidence indicates that he had generally positive and supportive relationships with his father and, at times, his mother.  Specifically, the December 2009 examination report noted that the Veteran reported a good relationship with his mother and father, and a December 2012 SSA function report and September 2015 social work records noted the Veteran enjoyed spending time with his father.  

With regard to the reported hallucinations, on the December 2009 examination      the Veteran reported occasional hallucinations such as hearing people talking or walking particularly when he was falling asleep.  However, the examiner noted    that there was no evidence of hallucinations and the Veteran specifically denied having hallucinations at his November 2009, June 2010, and November 2010 VA appointments.  With regard to his report of obsessive rituals that interfered with       his routine activities, this symptom is not noted in the Veteran's mental health treatment records.  The Board finds it unlikely that such symptoms would not be mentioned at the same time as his reports of PTSD symptoms, had such symptoms been occurring.  AZ v. Shinseki, 731 F.3d 1303 (Fed. Cir. 2013) (recognizing that the absence of an entry in a record may be considered evidence that the fact did    not occur if it appears that the fact would have been recorded if present.  Thus, the Board does not find the subjective reports of hallucinations and obsessive rituals to be persuasive, in light of his treatment records and the December 2009 examiner's notation that there was no evidence of hallucinations and opinion that the Veteran's symptoms did not result in difficulty performing activities of daily living.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (VA cannot ignore a Veteran's testimony simply because the Veteran is an interested party; personal interest may, however, affect the credibility of the evidence). 



The Board also considered the Veteran's GAF scores from October 8, 2009 through March 15, 2016, which ranged between 45 and 65.  While the Board acknowledges that such scores represent serious to mild symptoms, when considered in light of the actual symptoms demonstrated, the Veteran's GAF scores do not provide a basis for a rating in excess of 50 percent.  See Carpenter v. Brown, 8 Vet. App. 240 (1995).  Moreover, the GAF score of 45 increased to 51 within the same month. (See July 2012 VA OPTs).

Accordingly, the Board concludes that from October 8, 2009 through March 15, 2016, the preponderance of the competent, credible, and probative evidence shows the Veteran's disability picture most closely approximated a 50 percent evaluation.  

With regard to the period beginning March 16, 2016, the evidence does not suggest that the functional impairment stemming from the Veteran's PTSD symptoms has most nearly approximated the criteria for a 100 percent rating. Specifically, the Veteran was consistently oriented to time, place, and person; he was appropriately dressed and generally well-groomed; his thoughts were coherent, logical and goal directed; his speech and behavior were appropriate; his judgment and insight were fair; and he was generally able to function independently, appropriately, and effectively on his own.  There is no evidence of gross memory loss, disorientation, persistent delusions or hallucinations, inappropriate behavior, or gross impairment in 
thought or communication. Moreover, there is no evidence of other symptomatology of similar severity, frequency, or duration that would more nearly approximate the criteria for a 100 percent rating.  Therefore, the Board finds that the evidence does      not more nearly approximate the criteria for a rating of 100 percent. Accordingly,       an evaluation in excess of 70 percent is denied.

In reaching the above conclusions, the Board considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable.  See 38 U.S.C. § 5107(b) (2012); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).



As a final matter, the Board notes that during the course of the present appeals a claim of entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) was raised by the Veteran.  While a claim for TDIU may be part and parcel of an increased rating claim on appeal, the Veteran's claim for TDIU has been separately considered and denied by the RO in  a December 2015 rating decision.  See Roebuck v. Nicholson, 20 Vet. App. 307, 315 (2006) (acknowledging that the Board can bifurcate a claim and address different theories or arguments in separate decisions).  The December 2015 rating decision denying TDIU was not appealed.  Accordingly, that issue is not before the Board and no action pursuant to Rice v. Shinseki, 22 Vet. App. 447, 453 (2009) is warranted.


ORDER

Entitlement to a compensable rating for sinus headaches is denied.

Entitlement to a compensable rating for allergic rhinitis is denied.

Entitlement to a PTSD rating in excess of 50 percent from October 8, 2009 through March 15, 2016 is denied.  

Entitlement to a PTSD rating in excess of 70 percent for the period beginning March 16, 2016 is denied.




____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


